Citation Nr: 1426509	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for disorders of the knees, claimed as secondary to the service-connected hip disability.

2.  Entitlement to service connection for disorders of the hands and wrists, claimed as secondary to the service-connected hip disability.

3.  Entitlement to increased rating for the service-connected right hip disability, rated at 10 percent for limited extension; separately rated at 10 percent for limited adduction from July 18, 2008, to October 22, 2012; and, separately rated at 10 percent for limited flexion from October 22, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that in relevant part denied service connection for claimed disorders of the knees, hands and wrists, and also continued a current 10 percent rating for the service-connected right hip disability.

At the time of the rating decision on appeal the Veteran's right hip disability was rated based on his limited extension.  Since then the RO has granted separate ratings for limited adduction and for limited flexion.  The Board has characterized the issue on the title page to comport with these changes.

In September 2011 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of his testimony is of record.

In September 2012 the Board remanded the issues shown on the title page to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's action in September 2012 also remanded the issues of entitlement to service connection for a left hip disability and entitlement to service connection for an acquired psychiatric disorder.  While the case was in remand status the RO granted both claims by a rating decision in June 2013.  Those issues are no longer on appeal before the Board.

The Board notes that the Veteran recently submitted a formal claim for TDIU based on all of his service-connected disabilities that has not yet been adjudicated by the RO.  This matter is referred to the RO.  The Board intimates no opinion in regard to the merits of that claim.


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee was not manifested during service or to a compensable degree within the first year after discharge from service.

2.  The Veteran does not have a left or right knee disorder that was incurred in or otherwise related to service, or that was permanently aggravated beyond its normal progress by the service-connected hip disability.

3.  The Veteran is service-connected for residuals of a chip fracture to the right hamate; he does not have any other disorder of the wrists or hands that was incurred in or otherwise related to service, or that was permanently aggravated beyond its normal progress by any service-connected disability.

4.  During the pendency of the appeal, the Veteran's right thigh extension has more nearly approximated limited motion to 5 degrees.

5.  From July 18, 2008, to October 22, 2012, but not before or after those dates, the Veteran had limited adduction that made him unable to cross his legs.  Limitation of abduction of motion lost beyond 10 degrees is not present.   

6.  Since October 22, 2012, but not before, the Veteran's right hip flexion has been manifested by pain at 45 degrees; flexion limited to 30 degrees is not present.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for disorders of the knees are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2013).

2.  The criteria for service connection for disorders of the hands and wrists are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  The criteria for a rating higher than 10 percent for limited right hip extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5251 (2013).

4.  The criteria for a rating higher than 10 percent for limited right hip adduction during the period from July 18, 2008, to October 22, 2012, are not met, and the criteria for compensable rating before and after those dates are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5253 (2013).

5.  The criteria for compensable rating for limited right hip flexion prior to October 22, 2012, are not met, and the criteria for a rating higher than 10 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5252 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

Complete notification for service connection claims, to include the disability-rating and effective date elements of a service-connection claim and the elements required to establish entitlement to service connection on a secondary basis, was provided to the Veteran by a letter in August 2008, and the Veteran had ample opportunity to respond prior to the November 2008 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained medical treatment records relating to the Veteran's period of active service, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Veteran has not identified any other existing evidence that should be obtained.  

The Board remanded the issues on appeal in September 2012 for the purpose of affording the Veteran VA examinations, which were performed in October 2012.  The Board has reviewed the examination reports and finds the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds the medical evidence that is now of record is sufficient for the purpose of adjudicating the appeal.

The Veteran was afforded a hearing before the Board during which he presented argument in support of his claims, with the assistance of a representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to the onset of the disorders for which service connection is claimed and the severity of his right hip disability.  The Veteran also volunteered his relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for degenerative arthritis is presumed if such disorder became manifest to a compensable degree within the first year after discharge from service, even if not documented during service.  38 C.F.R. §§ 3.307, 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service connection for disorders of the knees

Service treatment records (STRs) show no evidence of complaint of or treatment for any disorder of the knees.

VA orthopedic examination in January 1992 revealed tenderness over the right hip.  The examination was otherwise normal.  A knee diagnosis was not reported.   

On VA examination in March 1995 the Veteran complained of "some joint pain" in the left knee, but again no disorder of either knee was diagnosed.

VA orthopedic examinations in March 1996 and May 1998 are silent in regard to any complaints of knee pain or any observed knee disorder.

Treatment records from the Oregon Department of Corrections show the Veteran presented to the prison dispensary in December 2005 complaining he had slipped on ice and wrenched his left knee.  In February 2008 he complained of slipping on ice and injuring his right knee; clinical examination confirmed some swelling of the right knee, diagnosed as right knee strain.  

In August 2008 the Veteran presented to the VA primary care clinic (PCC) complaining of a fall the previous week when his left foot got stuck in a pothole.  He complained of chronic right knee pain and buckling, but current X-ray of the right knee was normal.

The Veteran presented to the VA physical therapy (PT) clinic in September 2008 complaining of bilateral hip pain and right knee pain.  Examination showed point tenderness to palpation over the insertion of the tensor fasciae latae (TFL) on the right.  The clinical impression was strained TFL on the right related to the wearing of overly-worn work boots.

The Veteran presented to the VA PCC in August 2009 to establish care with a new primary care physician (PCP).  The examination report is silent in regard to any current knee complaints or any observed abnormalities of either knee.
 
The Veteran testified before the Board in September 2011 that his knee problems began five years prior to the hearing.  He stated that his service-connected right hip disorder caused him to walk with an altered gait, which in turn led to his current knee disorders.  This theory of causation had not been verified by a health care provider, but the Veteran had served as a Navy medical corpsman, which gives him insight into human anatomy and the ability to make that judgment.

The Veteran presented to the VA ER in September 2011 complaining that his left hip gave out while he was descending stairs, which caused him to fall onto his right knee.  Clinical evaluation of the knee was grossly normal, and X-ray of the right knee was normal.  The clinical impression was right knee pain.

The Veteran had a VA examination in October 2012, performed by a Doctor of Osteopathic Medicine (DO) who reviewed the claims file.  The Veteran complained of constant right knee pain and stiffness and of recurrent left knee pain.  The examiner performed a clinical examination of the knees and noted observations in detail.  X-ray of the left knee was essentially normal; X-ray of the right knee showed marginal spurring.  The examiner diagnosed bilateral patellofemoral syndrome (diagnosed in 1996) and also diagnosed degenerative joint disease of the right knee (diagnosed in October 2012).  

The examiner stated an opinion that the Veteran's claimed bilateral knee disorder is not likely related to service, not proximately caused by the service-connected right hip disability and not aggravated by the service-connected disability.  As rationale, the examiner stated that based on review of the claims file and on the history obtained from the Veteran himself, insidious onset of bilateral knee pain occurred in 1996, many years after discharge from service.  The Veteran was diagnosed with bilateral patellofemoral syndrome.  The examiner then stated the following:

Patellofemoral syndrome is a clinical entity, etiology is controversial, has been associated with biomechanical tracking condition involving the anatomy of the patella and femoral groove and muscular control of the movement of the patella.  Altered gait, overuse and no use (sedentary activities) have been associated with the condition.  If the condition is significant, the development of chondromalacia patella (i.e., radiographic degenerative changes) will occur within 5-10 years.  

Multiple radiographs of the Veteran's knees over an extended period of time were reported as unremarkable, without degenerative changes, and only recently have radiographic reports of marginal spurring of the right medial femoral-tibial compartment occurred.  These degenerative changes have occurred after the Veteran sustained nonservice-connected direct injuries to his knees after falls in 2005-2008.  

Based on the above it is less likely as not (less than 50% probability) at the veterans current bilaterally conditions are associated with his service-connected right hip condition.

The examiner also noted that it is not possible to describe a baseline severity of the claimed bilateral knee disorders and a degree to which such disorder may have been increased in severity by the service-connected hip disability.

Review of the evidence above shows the Veteran has diagnosed disorders of the bilateral knees; i.e., degenerative joint disease (DJD) of the right knee and patellofemoral syndrome (PFS) of both knees.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Board notes at the outset that DJD of the right knee was not diagnosed until October 2012, more than 20 years after discharge from service, and at that time it was "minimal."  The Board accordingly finds DJD was not incurred in service or manifested to a compensable degree within the first year after discharge from service.  Thus, presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable in this case.

Turning to the question of whether service connection for PFS and DJD may be granted on a non-presumptive basis, the competent and uncontroverted medical opinion of record, in the form of the VA examination in October 2012, states these disorders are not etiologically related to service or to the service-connected hip disability.  The Veteran essentially disagrees with the examiner's opinion.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Applying the criteria of Nieves-Rodriguez to the VA medical examiner's opinion, the Board finds the VA examiner was demonstrably fully informed of the pertinent factual premises of the case, and he provided a fully-articulated opinion that is supported by reasoned analysis.  The VA examiner's report is accordingly fully probative and may be relied upon by the Board.

The Veteran, in disagreeing with the VA examiner, has stated that he was a medical corpsman in service and therefore able to provide opinion as to anatomical questions.  However, the Veteran's DD Form 214 demonstrates that he was discharged after 1 year in service with no Primary Specialty yet assigned.  Thus, the Veteran cannot claim to have medical expertise greater than any other layperson, and certainly not to a degree equal to that of the examining VA DO.

In regard to the Veteran's competence to articulate an opinion as to the etiology of his claimed knee disorder, a layperson is competent to testify in regard to the onset and symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the VA examiner has demonstrated that PFS and DJD are disorders of complex etiology.  As such, the question is beyond the Veteran's competence.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).
  
In sum, based on the evidence and analysis above, the Board finds that the Veteran's DJD of the right knee and PFS of the bilateral knees is not shown to be incurred in service or otherwise etiologically related to service, and that these diagnosed disorders are not proximately caused by or aggravated by the service-connected hip disability.  Accordingly, the criteria for service connection on either a direct or secondary basis are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for disorders of the wrists and hands

STRs show no complaint of or treatment for any disorder of the wrists or hands other than chip fracture of the right hamate (bone in the wrist that articulates the fourth and fifth metacarpal joints), which was incurred when the Veteran hit the wall in an outburst of anger.  Service connection has been granted for residuals of that fracture.

VA orthopedic examinations reports dated in January 1992 and March 1995 are silent in regard to any subjective complaint of hand/wrist symptoms, any objective observation of hand/wrist abnormalities or any diagnosis of hand/wrist disorders.

The Veteran was treated by the VA emergency room in January 1996 for a new injury to the right index finger, incurred when he again reportedly hit a wall in anger.  X-rays showed no fracture or foreign bodies, and the wound was treated with topical ointment.

VA orthopedic examination reports dated in March 1996 and May 1998 are silent in regard to any complaints of hand/wrist pain or any observed disorder of the wrists or hands.

Treatment records from the Oregon Department of Corrections show the Veteran presented to the prison dispensary in April 2005 complaining that he fell when his crutches slipped on the floor, causing him to reportedly hurt both wrists.  Clinical examination of the wrists showed no swelling or bruising, but the Veteran asked that he be assigned a wheelchair.  In December 2005 he complained of symptoms including right wrist pain after slipping on ice and falling.

The Veteran had a VA X-ray of the right hand in February 2009 to rule out possible arthritis of the first carpometacarpal (CMC) joint.  The impression was negative right hand radiographs.  However, electromyography (EMG) study showed moderate carpal tunnel syndrome (CTS) of the right wrist; the left was normal.

The Veteran presented to the VA PCC in August 2009 to establish care with a new PCP.  The examination report is silent in regard to any current wrist/hand complaints or any observed abnormalities of the hands or wrists.

The Veteran testified before the Board in September 2011 that he had numbness in both hands.  He stated that his hand/wrist problems were due to using Canadian crutches for his service-connected right hip disability, which required him to put pressure on both wrists.  No medical professionals had ever attributed his carpal tunnel syndrome to his use of Canadian crutches, but the Veteran's training as a medical corpsman gave him appropriate insight to make that determination.  

The Veteran had a VA examination in October 2012, performed by a DO who reviewed the claims file.  The Veteran complained that while incarcerated he became obese due to the lack of physical activity, and the use of Canadian crutches caused excessive weightbearing and overuse that eventually resulted in bilateral CTS.  He complained of tingling and pain/discomfort in both wrists and in the fingers of the right hand.  The examiner performed a clinical examination of the hands/wrists and noted observations in detail.  X-rays showed normal wrists.  The examiner diagnosed chip fracture of the hemate, base fifth metacarpal right hand, and also diagnosed CTS of the right wrist with palmar ganglion cyst; there was no diagnosis of any left hand/wrist disorder.

The examiner stated an opinion that the claimed disorder of the wrists is not likely related to service, not proximately caused by the service-connected right hip disability and not aggravated by the service-connected disability.  As rationale, the examiner stated that CTS is caused by compression of the medial nerve traversing the carpal canal.  The Veteran developed excessive obesity during incarceration, and this obesity was the most likely cause of the compression of the carpal canal within the wrist.  The Veteran asserts that the use of Canadian forearm crutches caused his symptoms, but if properly used body weight is distributed along the forearm in order to diminish stress at wrist level, thereby eliminating risk factors of over-usage.  Further, there is no history of impairment involving the wrists prior to 2005.   

For the left wrist, the examiner also stated that the Veteran had no current diagnosed disorder of the left wrist, hand, or fingers.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, he has not shown a disability of those appendages for which service connection can be considered.

Turning to the right wrist, the Veteran is shown to have diagnosed CTS.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  In this case, the VA medical examiner clearly demonstrated that the Veteran's CTS is not etiologically related to service and is not due, as the Veteran asserts, to the use of Canadian crutches for his service-connected hip disability.  Nor is there a separate and distinct disability due to or aggravated by the service-connected residuals of a chip fracture of the hamate, of the right hand.

In arriving at this conclusion the Board notes that the VA examiner's report meets the criteria for probative value under Nieves-Rodriguez, and that the VA examiner's opinion is not controverted by any other medical opinion of record.  The Veteran has articulated his own opinion in regard to causation, but the causation of CTS is a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. 428. 

In sum, based on the evidence and analysis above the Board finds the Veteran does not have any disorder of the wrists or hands that was incurred in or otherwise related to service, or that was permanently aggravated beyond its normal progress by any service-connected hip disability.  Accordingly, the criteria for service connection on either a direct or secondary basis are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Evaluation of the Service-Connected Right Hip Disability

Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The assignment of a particular diagnostic code (DC) is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in DC by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4,71a, Diagnostic Codes (DCs) 5250 through 5255.  DCs 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.

Under DC 5251 (limitation of extension of the thigh), a rating of 10 percent is assigned when extension is limited to 5 degrees.

Under DC 5252 (limitation of flexion of the thigh), a rating of 10 percent is assigned when flexion is limited to 45 degrees.  A rating of 20 percent is assigned when flexion is limited to 30 degrees.  A rating of 30 percent is assigned when flexion is limited to 20 degrees.  A rating of 40 percent is assigned when flexion is limited to 10 degrees.

Under of DC 5253 (impairment of the thigh), a rating of 10 percent is assigned for limitation of rotation (cannot toe-out) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

Normal range of motion (ROM) of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evidence and Analysis

The Veteran's present claim for increased rating was received in August 2008.  The period under appellate review begins in August 2007.  

The Veteran's right hip disability has been rated as 10 percent disabling under the criteria of DC 5251 (limitation of extension of the thigh) since October 1994; that rating has not changed.  He was granted a separate 10 percent rating under DC 5253 (limitation of adduction) from July 18, 2008, to October 22, 2012.  From October 22, 2012, his rating under DC 5253 reverted to 0 percent but he was awarded a separate 10 percent rating under DC 5252 (limitation of flexion). 

Schedular evaluation prior to October 22, 2012

The Veteran presented to the VA PCC in July 2008 reportedly having acquired his right hip disorder as a consequence of "prolonged forced marches" during service.  Thereafter, a VA X-ray of the right hip and pelvis in August 2008 was noted as normal.

The Veteran had a VA PT consult in September 2008 in which he complained of bilateral hip pain of 6/10 severity, aggravated by walking and somewhat alleviated by rest.  Hip mobility was limited in all planes, right much more than left.  X-rays of the hips were unremarkable.

The Veteran had a VA examination in September 2008 in which he complained of constant hip pain that kept him awake at night.  He described the pain as a cramping sensation with episodes of stabbing pain and locking.  The pain was 4/10 at baseline but flaring to 8/10.  Aggravating factors were prolonged periods of standing or being stationary, as well as changes in the weather.  Flare-ups occurred 4 times per week and were also characterized by buckling/falling, weakness and fatigability.  Flare-ups would last a half-day before returning to baseline.  The Veteran stated he was independent in activities of daily living (ADLs) and able to stand for 15 minutes and to walk one block.  He stated he used a cane on a daily basis, prior to which he had used Canadian crutches.   

Examination showed the Veteran to have an antalgic gait with a lurch.  There was mild tenderness to palpation at the right sacroiliac (SI) joint and moderate tenderness at the gluteus medius, greater trochochanteric, iliospoas, adductor brevis, adductor longus, adductor magnus and Sartorius.  Active ROM was extension to 10 degrees, flexion to 65 degrees, abduction to 35 degrees, adduction to 10 degrees, internal rotation to 20 degrees and external rotation to 25 degrees.  Repetitive motion caused painful flare-up.  Motor testing showed 3/5 strength of the hip muscles.  The examiner diagnosed right trochanteric bursitis, right iliopsoas bursitis and right adductor tendinitis.  The examiner stated the disability would cause moderate weakness and fatigability and mild loss of coordination with painful flare-ups.  Also, painful flare-ups would probably cause an additional 5-10 degree loss of active ROM.   

The Veteran presented to the VA PCC in August 2009 complaining that ibuprofen was not helping his right hip pain; he requested stronger medication.  

The Veteran testified before the Board in September 2011 that he served as a Navy medical corpsman, which gives him insight into human anatomy.  He stated that the joint would "lock up" if he were to walk too far or sit too long; his ability to twist was particularly limited.  He reported extreme pain and difficulty bending that made dressing difficult.  In terms of occupational impairment, the Veteran had worked in building maintenance for 16 years but now worked as a truck driver, which required less movement in his hips.  However, he had to take breaks to stretch his legs, so he was unable to drive long distances without pause as many other truckers do.  The Veteran previously used Canadian crutches but now needed only a single cane, because he had lost weight and thereby had less instance of buckling and falling.   

The Veteran presented to the VA ER in September 2011 complaining that his left hip gave out while he was descending stairs, which caused him to fall and further reinjure both hips.  Clinical evaluation showed pain with palpation over the abductors of both hips, but ROM was intact bilaterally although motion seemed painful.  X-ray of the hip was normal.

During the period under review (August 2007 to October 2012) the Veteran's extension was to 0 degrees during flare-up, as demonstrated by the VA examination in September 2008.  Accordingly, the currently-assigned 10 percent rating for limitation of extension under DC 5251 is appropriate.  DC 5251 does not provide for a rating higher than 10 percent.

The RO granted a separate rating of 10 percent under DC 5253 (limitation of adduction) during the period based on a finding that the VA examiner in September 2008 had observed the Veteran to be unable to cross his legs.  The Veteran had active abduction to 35 degrees (reduced by 5-10 degrees during flare-up).  The Veteran's disability picture does not meet the criteria for a 20 percent rating under DC 5253, which is based on abduction limited to 10 degrees or less. 

Examination in September 2008 showed the Veteran to have 65 degrees of active flexion (reduced by 5-10 degrees during flare-up).  The Veteran's disability does not meet the criteria for a compensable rating under DC 5252, which is based on flexion limited to 45 degrees or less.   

In sum, the criteria for ratings higher than 10 percent under DCs 5251 and 5253, and for compensable rating under DC 5252, were not met during the period prior to October 22, 2012.  Further, the Veteran is not shown to have satisfied the criteria for higher rating during any discrete date range during the period, so "staged rating" is not appropriate.  

Schedular evaluation from October 22, 2012

The Veteran had a VA examination in October 2012, performed by a DO who reviewed the claims file. The Veteran complained of constant bilateral hip pain and stiffness that limited repetitive usage and prolonged weight-bearing activities.  On examination the Veteran was noted to occasionally use a cane.  ROM of the right hip was flexion to 100 degrees with pain beginning at 20 degrees and extension to 5 degrees with pain beginning at 0 degrees.  Abduction was not lost beyond 0 degrees and adduction was not so limited as to render the Veteran unable to cross his legs.  Rotation was not so limited as to render the Veteran unable to toe-out more than 15 degrees.  Repetitive motion caused additional limitation due to less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.  Motor strength of the right hip was 4/5 to flexion and 5/5 to both abduction and extension.  The hip joint was not ankylosed.  There was no malunion or nonunion of the femur, flail joint, or leg length discrepancy.  The Veteran had no history of hip surgery.  X-ray showed arthritis of the left hip but not the right hip.  

The examiner diagnosed bilateral greater trochanteric bursitis and enthesopathy.  In terms of functional impairment, the examiner stated that due to the comorbidity of symptoms affecting the back, hips and knees, the Veteran was limited to carrying not more than 30 pounds, standing not more than 45 minutes, and driving/sitting not more than one hour.  The Veteran had difficulty climbing stairs and therefore avoided them.  The Veteran was unable to climb ladders and had difficulty walking over uneven terrain or steep slopes and in climbing into high trucks.  He also had difficulty squatting or kneeling and could not crawl on his knees.  

Review of the evidence above shows that from October 2012 the Veteran's extension was to 5 degrees with pain beginning at 0 degrees.  Accordingly, continued evaluation for limitation of extension under DC 5251 is appropriate.  Again, DC 5251 does not provide for a rating higher than 10 percent.

Examination in October 2012 affirmatively showed that the Veteran does not have limited adduction to the point where he cannot cross his legs and that he does not have such limited rotation that he cannot toe-out more than 15 degrees.  Accordingly, he does not meet the criteria for compensable evaluation under DC 5253, and the RO's action in reducing that evaluation to 0 percent was appropriate.

The examination in October 2012 demonstrated that the Veteran had flexion to 100 degrees but with pain beginning at 20 degrees.  Although compensable evaluation for limitation of flexion under DC 5252 requires flexion of 45 degrees or less, the RO appropriately assigned a 10 percent rating for pain, as provided in Burton and DeLuca.  As pain and the other DeLuca factors do not prevent the Veteran from flexing to 30 degrees or less, a rating of 20 percent under DC 5252 is not for application.

The Veteran is not shown to have satisfied the criteria for the assignment of a higher rating under any applicable DC since October 2012, so "staged rating" is not appropriate in this case.  

In sum, the criteria for ratings higher than 10 percent under DCs 5251 and 5252, and for compensable rating under DC 5253, were not met during the period from October 22, 2012.  Further, the Veteran is not shown to have satisfied the criteria for higher rating during any discrete date range during the period, so "staged rating" is not appropriate.  

Lay evidence of symptoms

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to the Board and his statements to various medical examiners and providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran's lay evidence is offered to demonstrate entitlement to increased disability compensation.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds that the objective medical evidence is of more probative value than the Veteran's appellate assertions.  The Veteran has undergone numerous VA examinations and the examination reports consistently demonstrate that higher schedular disability ratings are not warranted.  The examination reports are adequate for rating purposes.  The examiners reviewed the Veteran's medical history, conducted appropriate clinical tests, and recorded the Veteran's pertinent examination findings in detail.  The reports are also consistent throughout.  While the Veteran asserts that his disability has increased in severity, the Board finds that the Veteran's assertions are not substantiated by the objective evidence of record.  Additionally, the record contains evidence that the Veteran tends to overstate his symptoms in the interest of attention-getting and compassion-seeking.  See June 2008 VA social worker's note.  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Veteran's statements are inconsistent with the objective evidence of record and are self-serving.  As such, they are of little or no probative value.

Extraschedular Evaluation and TDIU

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the first, threshold Thun element is not satisfied here.  The Veteran's service-connected right hip disability is manifested by signs and symptoms such as pain, popping, weakness, fatigability and lack of endurance, which impairs his ability to carry weight and to perform tasks.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably contemplate the Veteran's disability picture as set forth by objective examination findings and his medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's hip disability.  The rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based in individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The evidence does not suggest that the Veteran's hip disability, alone, renders him unable to obtain or maintain gainful employment, and the Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.  It is also noted that a total rating for compensation purposes based on individual unemployability which would first become effective while a veteran is incarcerated in a Federal, State or local penal institution for conviction of a felony, shall not be assigned during such period of incarceration.  38 U.S.C.A. § 5313(c) (West 2002); 38 C.F.R. § 3.341(b) (2013).

(As noted in the introduction, the Veteran recently submitted a formal claim for TDIU that has not yet been adjudicated by the RO; the Board intimates no opinion in regard to the merits of that claim.)


ORDER

Service connection for disorders of the knees is denied.

Service connection for disorders of the hands and bilateral wrists is denied.

The assignment of a rating higher than 10 percent for limited extension of the right hip; higher than 10 percent for limited adduction of the right hip from July 18, 2008, to October 22, 2012; and, higher than 10 percent for limited flexion of the right hip from October 22, 2012, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


